UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-7412



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


STANLEY ASHER COLE, a/k/a Oscar Ivan Cole,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CR-87-139-JFM, CA-01-1907-JFM)


Submitted:   October 4, 2001                 Decided:   October 12, 2001


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stanley Asher Cole, Appellant Pro Se. Stephen Matthew Schenning,
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stanley Asher Cole appeals the district court’s orders denying

his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001) and de-

nying his motion for reconsideration.   We have reviewed the record

and the district court’s orders and find no reversible error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.    United States v.

Cole, Nos. CR-87-139-JFM; CA-01-1907-JFM (D. Md. Jul. 10, 2001 &

Aug. 14, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2